internal_revenue_service date_of_issuance date number release date cc el gl br1 gl-808855-98 uilc memorandum for northern california district_counsel from alan c levine chief branch1 general litigation subject notice_of_levy - stock mutual funds we are responding to your date inquiry this document is not to be cited as precedent legend taxpayer a brokerage firm a amount a court a_trust a date a date b issue whether a levy on a brokerage firm reaches stock and mutual_fund shares if the firm was not in possession of any certificates representing the shares of stock but was managing them electronically facts the underlying liability in this case is an sec_6700 penalty of amount a which was assessed against taxpayer a for selling and promoting abusive trusts there is currently pending in court a a suit brought by the united gl-808855-98 states under sec_7408 to enjoin taxpayer a and others from engaging in sec_6700 activities the court granted preliminary injunctions the suit also seeks to reduce the sec_6700 penalty to judgment taxpayer a holds an account at brokerage firm a that consists of stocks in various corporations shares in mutual funds and a market_value cash account with check- writing privileges the account is held in the name of trust a a notice_of_levy was served on brokerage firm a on date a to collect the penalty owed by taxpayer a final demand was made on date b to this date brokerage firm a has not complied with the levy requested advice on whether the levy was sufficient to reach the stock and the mutual funds shares in the account because brokerage firm a was not in possession of the certificates representing the shares of stock and mutual funds you law and analysis sec_6332 of the internal_revenue_code provides that upon demand of the service a person in possession of property upon which a levy is made is required to surrender the property to the service there are two defenses for the failure to honor a levy the party did not possess any property or rights to property of the taxpayer or the property was subject_to a prior attachment or execution is considered not to be see sec_6332 a in possession of the taxpayer’s property or rights to property because it did not actually possess the stock certificates brokerage firm a would have a proper defense for not honoring the levy stock a stock certificate as a certified security is a negotiable instrument that is freely transferable without notice to the issuing_corporation ucc a ucc since a certified security is negotiable it follows that the stock certificate that represents the certified security is crucial and transfer of the security can only occur when the purchaser receives actual physical possession of the certificate ucc a c and d therefore a seizure of the stock certificate itself is necessary for an effective levy under ucc a creditor may not attach or levy upon a certified security without actually seizing the gl-808855-98 certificate however where a creditor did not actually seize the stock certificate but garnished the debtor’s account the eighth circuit recognized this as a valid seizure because there were no physical stock certificates representing the stock owned by the debtor 92_f3d_743 8th cir there are no cases that distinguish or approvingly cite enterprise for the proposition that a creditor can attach or levy a certified security without seizing the actual stock certificates where there are no actual stock certificates furthermore the ucc does not expressly provide for the situation where there are no actual stock certificates this rule is that because a certified security is freely negotiable a levy without possession may result in a corporation being subject_to double liability to the creditor and to a bona_fide purchaser who presents a properly endorsed certificate ucc the reason for therefore if the government is desirous of selling stock certificates there must be physical possession by the revenue_officer of the stock certificates before a seizure is accomplished service of a notice_of_levy on a corporate transfer agent the corporation or a securities_dealer is ineffective unless at the time of service the party served has actual physical possession of the taxpayer’s property interest irm this position is consistent with the principle that a service levy can only reach property or an interest in property belonging to the taxpayer see 929_f2d_249 6th cir service steps into the shoes of the taxpayer as you informed us the investor’s stockholdings at brokerage firm a are electronic only therefore when the levy was served on brokerage firm a brokerage firm a did not have actual physical possession of the stock certificates representing the taxpayer’s securities holdings however as you informed us at the request of the account_holder brokerage firm a can obtain the actual certificates from the companies whose stock is held because actual certificates exist it is essential for the service to obtain the certificate ucc after the service seizes the certificates the service the official comment to ucc states in dealing with certified securities the instrument is the vital thing and therefore a valid levy cannot be made unless all possibility of the security wrongfully finding its way into a transferee’s hands has been removed while it is brokerage firm a’s policy that there is a monetary cost for the account_holder to obtain actual stock certificates from the issuing_corporation this monetary cost is not a defense for brokerage firm a to not honor the levy see sec_6332 gl-808855-98 would be required to sell them and then apply the proceeds to the taxpayer’s account sec_6335 describes the procedures governing the sale of seized property the sale must be conducted by public auction or by public sale under sealed bids sec_6335 there is no language in the statute indicating that the service has the option of selling seized stock on a stock exchange consequently since the service is not permitted to sell seized stock on the stock exchange it was our past position that it does not have the authority to direct a broker to sell such stock on the stock exchange see memorandum to director collection_division gl-5561 dated date memorandum to regional_counsel dallas gl-4422 dated date memorandum to district_counsel san francisco gl-546- dated date in other words the service cannot do indirectly what it is forbidden to do directly nevertheless this issue is out of the scope of this memorandum which solely answers the question of whether a levy is sufficient to reach stock and mutual_fund shares held in a brokerage account once the levy was served on brokerage firm a the service effectively seized the taxpayer’s property and rights to property held by the firm accordingly after the levy is served the service steps into the shoes of the taxpayer and can request the broker to obtain physical stock certificates representing the taxpayer’s stock holdings held by the broker mutual funds the investor who puts money into a mutual_fund gets shares in return and in effect becomes a part owner of the fund as is the reasoning in certified stocks if the service levies on a mutual_fund the levy allows the service to request the broker to obtain certificates representing the taxpayer’s mutual_fund shares some managers of mutual_fund accounts redeem the taxpayer’s interest in the stock and give the service cash upon levy some managers of these accounts decline to pay over the cash_value of the levied-upon accounts to the service instead these agents issue certificates representing the total number of shares in gl-808855-98 each of the accounts belonging to the taxpayer claiming that since the service does not have the right to redeem the taxpayer’s interest in the account the levy only requires that shares representing the taxpayer’s interest in the account be given to the service in most cases the service is given cash however while the service is considering to revise its position memorandum to district_counsel honolulu gl-0298-93 dated date we currently follow the policy not to demand cash see memorandum to district_counsel san francisco gl-762-84 dated date the internal_revenue_service date report on notices of federal_tax_lien and notices of levy review of current procedures recognized that under the service’s current treatment of mutual funds the taxpayer may suffer in at least two ways one no one will buy the shares at the service’s sale for full market_value so the taxpayer gets less than if they are converted into cash two the expenses of the sale reduce the amount that is credited toward the outstanding tax_liability support for this legislative recommendation is found in a recent case where the tenth circuit held that a_trust company was not liable to the holder of an individual_retirement_account where the company liquidated the mutual_fund shares in the account and remitted the proceeds to the service in response to a notice_of_levy served on the company 145_f3d_1218 10th cir the report makes the legislative recommendation to enact legislation which would permit the service to levy mutual funds and get a check for the value of the shares in the fund conclusion upon levy the service secures the property rights of the taxpayer accordingly the service can direct a broker who is managing stock in corporations and mutual funds electronically to obtain the actual stock certificates and certificates representing the taxpayer’s mutual_fund shares if you have any further questions please call cc assistant regional_counsel gl western
